Bobinson, J.
(concurring, specially). This is a suit to recover judgment against the defendants on a replevin bond or undertaking. The bond was made on July 8, 1915, in a suit by Oscar Anderson against S. L. Phillips. It recites that by virtue of an order and requisition duly made in said action, and to him directed, the sheriff of Towner County did on July 2, 1915, take from the defendant S. L. Phillips certain personal property described as follows:
One Acme Queen Binder, 8 ft. with trucks,
One Acme Giant mower, 5 ft. cut,
One Acme Lark ralee,
One Deere & Webber wagon, gear 3-j-,
One Bumely steel oil tank,
One wood water tank,
One Bumely Oil Pull Tractor, Type F,
One 18 H. P. Gaar Scott Engine No. 8929,
One Gaar Scott Separator 33"
One Singer Piano, -
One red cow with white face.
Then it recites that Phillips desires a return of the property and in consideration of such redelivery the defendants herein did under*594take and promise and bind themselves in the sum of $4,000 for the redelivery thereof to the plaintiff. If such redolivery be adjudged and for the payment to plaintiff of such sum as may for any cause be recovered against said Phillips.
As admitted by the answer on August 5, 1916, it was by the district court duly adjudged that Oscar Anderson recover from said S. L. Phillips the said property and in case an immediate return could not be had, then that the plaintiff do have and recover the value of the same with interest and $52 costs, making the sum of $1,897. In this action the jury found a verdict for the plaintiff for $52 and interest from August 5, 1916. The plaintiff moved for a judgment as demanded in the complaint or for a new trial. The motion was denied and plaintiff appeals.
On the trial the defense was, as alleged in the answer, that on the entry of judgment defendant Phillips offered to return the property in substantially the same condition that it was when he received it from the sheriff, and the plaintiff refused to accept the property. Phillips had possession of the property from July 8, 1915 to August 5, 1916. He has never delivered it to the plaintiff. The complaint avers and the proof shows that during the year 1915, Phillips used the tractor and separator and leased the same to one or more persons; that he used the mower, the binder, the wagon and water tank, and left all of said property exposed to the weather without any shelter and that by such use and exposure, it was greatly damaged. The answer expressly admits that the property was exposed to the weather and permitted to remain without shelter.
John Anderson is a machine man. He examined the property when it was taken by the sheriff and again about the time of the trial and his testimony forcefully shows that by use and wear and exposure and loss of parts, the separator and the tractor were greatly damaged, and the value of the same reduced from one third to one half. He shows that when Phillips offered to return the property, the engine was not in working condition. The testimony of Agarand is to the same effect. It shows that the engine was used by Phillips and leased to two different parties and Phillips himself admits that he used and leased the engine and the separator. He claims that by making repairs on the property to the amount of $100, he kept it in good con*595dition. Such property as that described in the complaint is of a perishable nature. Its yearly depreciation is very great; even with good care, its ordinary depreciation is from ten to twenty per cent and with bad care or no care, it is much greater. It is needless to review the testimony. It is generally known to the farmers of the state and to all persons using such property, and the court must take notice of the fact, that during a year such property wears out and depreciates very much and especially when it is left without cover and subjected to the action of the sun and the winds, the rains and the snows, the heat and the cold.
Manifestly, at the time of the trial and at the time of the judgment, it was in no way possible for defendant Phillips to return the property in the same, or substantially the same condition, that it was when he received it. The court should have allowed the motion of plaintiff for judgment regardless of the verdict., Hence, the judgment of the district court should be reversed and the court should enter judgment to the effect that, the plaintiff have and recover from the defendants $1,897, with interest at 6 per cent from the 5th day of August, 1916, and the costs of this action and of the appeal.